   Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 1 of 24 PageID #:8




3041802- LRB/MLW                                               ARDC No. 6325949

                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SALAH DAOUDI,                               )
                                            )
      Plaintiff,                            )
                                            )
      V.                                    )     No.
                                            )
BCP TRANSPORTATION, INC., a                 )
foreign corporation and THOMAS              )
PORTER,                                     )
                                            )
      Defendants.                           )

    DEFENDANTS, BCP TRANSPORTATION, INC'S, AND THOMAS PORTER'S
           EXHIBITS A THROUGH E TO NOTICE OF REMOVAL
               Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 2 of 24 PageID #:8

Return Date: No return date scheduled
learing Late: No hearing scheduled
Courtroom Number: No hearing scheduled
.ocation: No hearing scheduled


              32748:JMS                                                                    Attorney No. 41535
                                                                                                    FILED
                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                          5/1/2019 10:04 AM
                                 MUNICIPAL DEPARTMENT, SIXTH DISTRICT                              DOROTHY BROWN
                                                                                                    CIRCUIT CLERK
                                                                                                    COOK COUNTY, IL

              SALAH DAOUDI,                                     )
                                                                )    No. 2019L066023
              Plaintiff,                                        )
                                                                )
              vs.                                               )
                                                                )    Amount: In Excess of Fifty Thousand
                                                                )    Dollars ($50,000.00) plus costs of this
                                                                )    suit
              BCP TRANSPORTATION, INC. a foreign                )
              corporation, and THOMAS PORTER,                   )
                                                                )
                                                                )
              Defendants.                                       )    Return Date:
                                                                )

                                                         COMPLAINT

                     NOW COMES the Plaintiff, SALAH DAOUDI, by and through his attorneys, THE

            VRDOLYAK LAW GROUP, LLC, and complaining of the Defendants, BCP

            TRANSPORTATION, INC., a foreign corporation, and THOMAS PORTER, states as follows:

                            COUNT I- SALAH DAOUDI y. BCP TRANSPORTATION, INC,

                     1.      That on or about May 3, 2017 and at all relevant times herein, the Defendant,

            BCP TRANSPORTATION, INC., was a foreign corporation organized and licensed to do

            business and existing under the laws of the State of Illinois.

                     2.      That aforesaid time and place, an employee and/or authorized and/or ostensible

            agent of the Defendant, BCP TRANSPORTATION, INC., operated, controlled and drove a

            motor vehicle, traveling westbound on South Street, attempting to turn right onto Oak Park




                                                         DEFENDANT'S
                                                     »     EXHIBIT
                                                     i        A
  Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 3 of 24 PageID #:8




Avenue, in Tinley Park, Illinois.

           3.   That at the aforesaid time and place, and at all relevant times herein, the

Defendant, BCP TRANSPORTATION, INC., owned and maintained said motor vehicle then

and there operated, controlled and driven by said employee and/or authorized and/or ostensible

agent of the Defendant, THOMAS PORTER.

           4.   That at the aforesaid time and place, and at all relevant times herein, said

employee and/or ostensible agent of the Defendant, THOMAS PORTER, operated, controlled

and drove said motor vehicle with the knowledge, consent and express and/or implied permission

of the Defendant, BCP TRANSPORTATION, INC.

           5.   That at the aforesaid time and place, and all relevant times herein, said employee

and/or authorized and/or ostensible agent of the Defendant, THOMAS PORTER, operated,

controlled and drove said motor vehicle within the permission of the Defendant, BCP

TRANSPORTATION, INC.

       6.       That at the aforesaid time and place, and at all relevant times herein, the

Defendant, BCP TRANSPORTATION, INC., had a right of control over said employee and/or

authorized and/or ostensible agent, THOMAS PORTER, in the operation of the aforesaid motor

vehicle.

           7.   That at the aforesaid time and place, and at all relevant times herein, said

employee and/or authorized agent of the Defendant, THOMAS PORTER, was conducting

himself in such a manner as to cause members of the general public, including the Plaintiff,

SALAH DAOUDI, to believe that he was an employee and/or authorized agent of the Defendant,

BCP TRANSPORTATION, INC.


                                                  2
  Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 4 of 24 PageID #:8




           8.    That at the aforesaid time and place, the Plaintiff, SALAH DAOUDl, operated

and controlled a motor vehicle, traveling in a westbound direction on South Street, attempting to

make a right tum onto northbound Oak Park A venue, Illinois.

           9.    That at the aforesaid time and place, the Defendant, BCP TRANSPORTATION,

INC., as owner and principal through its agent, said employee and/or ostensible agent, THOMAS

PORTER, did then and there drive said motor vehicle into a violent collision with the aforesaid

motor vehicle then and there driven by the Plaintiff, SALAH DAOUDI

           10.   That at all relevant times herein, the Plaintiff was in the exercise of all due care

and caution for his own safety and the safety of others; that care being commensurate with his

age, intellect and mental capacity and with the physical circumstances existent at such time and

place.

           11.   That the aforesaid time and place, the Defendant, BCP TRANSPORTATION,

INC., as owner and principal through its agent, said employee and/or authorized and/or

ostensible agent, THOMAS PORTER, owed a duty to the Plaintiff, SALAH DAOUDI, and to

the public generally to exercise due and proper care and caution in the operation of said motor

vehicle.

           12.   That at the aforesaid time and place, the Defendant, BCP TRANSPORTATION,

INC., as owner and principal through its agent, said employee and/or authorized and/or

ostensible agent, THOMAS PORTER, breached the aforesaid duty to the Plaintiff, SALAH

DAOUDI, through one or more of the following acts and /or omissions:

         (a)     operated, controlled and drove said motor vehicle into collision with Plaintiffs
                 vehicle, which was the proximate cause of the injuries to the Plaintiff;

         (b)     failed to keep said motor vehicle under proper and sufficient control;

                                                    3
  Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 5 of 24 PageID #:8




          (c)    operated, controlled and drove said motor vehicle so that as a direct and
                 proximate result thereof, Plaintiff was injured; vehicle code violation don't
                 force to turn right from the right lane 11-801 of MVC

          (cl)   operated, controlled and drove said motor vehicle without keeping a proper and
                 sufficient lookout;

          (e)    failed to decrease speed so as to avoid colliding with Plaintiff, in violation of
                 625 ILCS 5/11-601;

          (f)    failed to yield the right-of-way to plaintiff's vehicle in violation of 625 ILCS
                 5/11-90 1;

          13.    As a direct and proximate result of one or more of the aforesaid negligent and

careless acts and/or omissions of the Defendant, BCP TRANSPORTATION, INC., the Plaintiff,

SALAH DAOUDI, suffered injuries and damages, of a personal, pecuniary and permanent

nature.

          WHEREFORE, the Plaintiff, SALAH DAOUD I, demands judgment against the

Defendant, BCP TRANSPORTATION, INC., for a sum in excess of FIFTY THOUSAND

($50,000.00) DOLLARS, plus costs of this suit.

                 COUNT II- SALAH DAOUDI Vs. THOMAS PORTER

          1.     That on or about May 3,2017 and at all relevant times herein, the Defendant,

THOMAS PORTER, maintained, drove and controlled a motor vehicle, traveling westbound on

South Street, attempting to turn right onto Oak Park Avenue, in Tinley Park, Illinois.

          2.     That at the aforesaid time, and at all relevant times herein the Plaintiff, SALAH

DAOUDI, maintained and controlled a motor vehicle, traveling in a westbound direction on

South Street, attempting to make a right turn onto northbound Oak Park Avenue, Illinois.

          3.     That at the aforesaid time and place, and at all relevant times herein, the


                                                   4
  Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 6 of 24 PageID #:8




Defendant did then and there drive his motor vehicle into a violent collision with the vehicle

Plaintiff was in.

         4.     That at all relevant times herein, the Plaintiff was in the exercise of all due care

and caution for his own safety and the safety of others; that care being commensurate with his

age, intellect and mental capacity and with the physical circumstances existent at such time and

place.

         5.     At the aforesaid time and place and at all relevant times herein, the Defendant

owed a duty to the Plaintiff, and to the public generally, to exercise due and proper care and

caution in the operation of the said motor vehicle.

         6.     That at the aforesaid time and place and all relevant times herein, the Defendant

breached the aforesaid duty to the Plaintiff through one or more of the following negligent and

careless acts and/or omissions:

         (a)    operated, controlled and drove said motor vehicle into collision with Plaintiff's
                vehicle, which was the proximate cause of the injuries to the Plaintiff;

         (b)    failed to keep said motor vehicle under proper and sufficient control;

         (c)    operated, controlled and drove said motor vehicle so that as a direct and
                proximate result thereof, Plaintiff was injured;

         (d)    operated, controlled and drove said motor vehicle without keeping a proper and
                sufficient lookout;


         (e)    failed to decrease speed so as to avoid colliding with Plaintiff, in violation of
                625 ILCS 5/11-601;

         (f)    failed to yield the right-of-way to plaintiff's vehicle in violation of 625 [LCS
                5/11-901; same one as count 1

         7,     Asa direct and proximate result of one or more of the aforesaid negligent and


                                                   5
 Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 7 of 24 PageID #:8




careless acts and/or omissions of the Defendant, THOMAS PORTER, the Plaintiff, SALAH

DAOUDI, suffered injuries and damages of a personal, pecuniary and permanent nature.

       WHEREFORE, the Plaintiff, SALAH DAOUDI, demands judgment against the

Defendant, THOMAS PORTER, for a sum in excess of FIFTY THOUSAND ($50,000.00)

DOLLARS, plus costs of this suit.




THE VRDOLYAK LAW GROUP, LLC
Attorney for Plaintiff
100 N. Riverside Plaza, Suite 2400
Chicago, IL 60606
312-482-8200




                                             6
     Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 8 of 24 PageID #:8




                                                                         RULE 222 '(b} AF1DAVI'T
                                             »          s
                              'I,- tha uder:signed, um the lalntiff in this caas and undex

              penal±t.ens provlted by tho Jaw pursuant to qection 1-109 of the
                                                                                                                                        .
              Cb5clips±! c±vt'2!nacho:kffy- thatthe»images-spipg)it. in.this...
                                                                                                .
          o
     v!
              'lwul toes/l                                          t exa&sd Kitty Thoiiia 16kl4. (950,p00.00)
                                                                              .',           ·           '· <
              ll
                                  1:"
                   »,                                                               • >II~
                                                                             ., ,•••x    •• •,-~ ,'.-                                       •,                                .»



                                                                s   ,a
                                                                               ·•   -   •               •
                                                                                                            'lll _ls=4
                                                                                                            .   <'.'.L        , .. '\            ·•   .. ••
                                                                                                                                                                              "\
                                                                                                                                                                              1


                                                                                                                         sy                                       .3 «


                        '.,        ..                                ,A:
                                                                         .
                                        ,.
               ~ '
                              A         je            2%"                                           ¢
                                    ?                       8   4
                                                                                                                                                              p
>.
                                                 %,



                                                                                                                                                      ,.,                ':
Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 9 of 24 PageID #:8




3038946= LRB/MLW

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SALAH DAOUDI                                        )
                                                    )
       Plaintiff,                                   )
                                                    )
V.                                                  ) Case No.:
                                                    )
BCP TRANSPORTATION, INC, a foreign                  )
Corporation, and THOMAS PORTER,                     )
                                                    )
                       Defendants.                  )
                                                    )
                      AFFIDAVIT OF BCP TRANSPORTATION, INC,

       I, NANCY SPELSBERG, being duly sworn on oath, do offer and state that if I am called

upon to testify under oath, I could truly, competently and on personal knowledge, state:

       L.   I am the President of BCP TRANSPORTATION, INC.

       2. BCP TRANSPORTATION, INC, is, and at the time of the alleged incident was.
          incorporated under the laws of the State of' Wisconsin.

       3. BCP TRANSPORTATION, INC.'s principal place of business is, and at the time of
          the alleged incident was, in Deerfield, Wisconsin.

       4. Thomas Porter is, and at the time of the alleged incident was. an employee of BCP
            TRANSPORTATION, INC,

       5. Thomas Porter is, and at the time of the alleged incident was, a citizen and resident of
          the State of Wisconsin.

       FURTHER AFFIANT SAYETH NOT.



Subscribed and Sworn to
Before me this [l day
of June          .2019

6-dxl                     sea
                                                                          DEFENDANT'S
                                                                        } o
6/12/2019         Case: 1:19-cv-04072 Document #:
                                               BCP1-1 Filed: 06/18/19
                                                   TRANSPORTATION, INC. Page   10 of 24 PageID #:8
                                                                        (B046225)


               Wisconsin Department of Financial Institutions
               Strengthening Wisconsin's Financial Future
   Search for:                                                                                                           Search
                                                                                                  ~------~, ~ed Search
   bcp transportation                                                                               Search Records       Name Avlibiliy



   Corporate Records                                                                              Result of lookup for B046225 (at 6/12/2019 12:09 PM )


  BCP TRANSPORTATION, INC.

    You can: File an Annual Report - Request a Certificate of Status - File a Registered Agent/Qffice Update Form



   Vital Statistics

   Entity ID                B046225

   Registered               12/10/2001
   Effective Date

   Period of Existence      PER

   Status                   Restored to Good Standing Reguest a Certificate of Status

   Status Date              10/15/2012

   Entity Type              Domestic Business

   Annual Report            Business Corporations are required to file an Annual Report under s.180.1622 WI Statutes.
   Requirements



   Addresses

   Registered Agent         NANCY T. SPELSBERG
   Office                   1 GOLF DR
                            DEERFIELD, WI 53531-9451

                            File _a Registered Agent/Office Update Form



   Principal Office         1 GOLF DR
                            DEERFIELD, WI 53531-9451



   Historical Information

   Annual Reports
                             Year     Reel   Image    Filed By    Stored On

                             2018     000    0000      online      database

                             2017     000    0000      online      database

                             2016     000    0000      online      database

                             2015     000    0000      online      database

                             2014     000    0000      online      database

                             2013     000    0000      online     database

                             2012     000    0000      online     database                     DEFENDANT'S
                             2010

                             2009
                                      000

                                      000
                                             0000

                                             0000
                                                       online

                                                       online
                                                                  database

                                                                  database
                                                                                            ;} on
https://www.wdfi.org/apps/CorpSearch/Details.aspx?entitylD=B046225&hash= 1416136377 &                                      -4cee-bb6b-c938f2870 ..        1/2
6/12/2019                                     BCP TRANSPORTATION, INC. (B046225)
                 Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 11 of 24 PageID #:8
                          I    2008   I   000   I   0000   I   online   database

                              File _an Annual Report - Order a Document Copy



    Certificates of       None
    Newly-elected
    Officers/Directors

    Old Names
                               Change Date          Name

                                  Current           BCP TRANSPORTATION, INC.

                                05/04/2009          BADGER EXPRESS EXPEDITED, INC.



    Chronology
                               Effective Date        Transaction                        Filed Date    Description

                                 12/10/200 1        Incorporated/Qualified/Registered   12/11/200 1

                                 10/01/2003         Delinquent                          10/0 1/2003

                                 04/22/2009         Restored to Good Standing           04/22/2009    E-Form

                                 04/22/2009         Change of Registered Agent          04/22/2009    FM16-E-Form

                                 05/04/2009         Amendment                           05/05/2009    Old Name = BADGER EXPRESS EXPEDITED, INC.

                                 08/09/2011         Change of Registered Agent          08/09/2011    FMT6-E-Form

                                 10/01/20 12        Delinquent                          10/01/20 12

                                 10/15/2012         Restored to Good Standing           10/15/2012    E-Form

                                 11/13/2017         Change of Registered Agent          11/13/2017    Form16 Online Form

                          Order a Document Copy




https://www.wdfi.org/apps/CorpSearch/Details.aspx?entityl D=B046225&hash= 1416136377 &search Function ID=95f754d9-44d7-4cee-bb6b-c93812870..      2/2
Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 12 of 24 PageID #:8




                           RUT 222 '(b) AFFIDAVIT
               {¢

         'I,- thaa ndersignod, um the Plaintiff in this caaa and under
                                                          .
   penal±tens povlted )y t;ho Jaw pursuant to gection 1-109 of tho
                                          .
   Cb5clips±! c±vt.'! pructhii' cot:kffy that the»images.spig)iti in.thia..
v' 1awul toes/last: eca&sd Kitty Thi/iid 16ls, (950,p00.00)
 .',                                  ·       ·'   •               "

                                  · •";;t
                            ·•.··,x   · ·. J//                ·.
                               )"au.r,=!=          ry




                                                                           s   t




                                                                       p


                                                                                   '(




                                DEFENDANT'S
                              ; "rps
             Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 13 of 24 PageID #:8

Return Date: No return date scheduled
Hearing Date: No hearing scheduled
Courtroom Number: No hearing scheduled
                                                                                                          FILED
Locatlon: No hearing scheduled                                                                            5/1/2019 10.04 AM
                                                                                                          DOROTHY BROWN
                                                                                                          CIRCUIT CLERK
                                                                                                          COOK COUNTY, IL



            2120 - Served                    2121-Served
            2220 -Not Served                 2221-Not Served
            2320 - Served By Mail            2321- Served By Mail
            2420 » Served By Publication 2421- Served By.Publication
            Summons » Alias Summons                                                       (08/01/18) CCG 0001 A

                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

            Salah Daoudi                                                       2019L066023
                                            (Name all parties)   z,,asC y O,
                                    V,
                                                                                                      s   ;

            Thomas Porter, et al
                                         I SUMMONS :J ALIAS SUMMONS
                                  ·"Toros Plke@
            To each Defendant: ?51o Hae9y Vo\lag (d.,
                                   Su Pa.re, OT, 's3s Ro
           YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
           which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
           (30) days after service of this Summons, not counting the day of service. To file your answer or
           appearance you need access to the internet. Please ylsit wwwcookcountyclerkofcourt,org to initiate
           this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
           the hast page of this document for location information.
           If you fail to do so, a judgment by default may be entered against you for the relief
           requested in the complaint,
           To the Officer;

           This Summons must be returned by the officer or other person to whom it was given for service,
           with endorsement of service and fees, if any, immediately after service, If service cannot be made,
           this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
           days after its date.




                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                            cookcountyclerkofcourt.org
                                                       DEFENDANT'S
                                                   EXHIBIT
                                                                                                          CBCS Received 05/24/2019
                                                   1             E
Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 14 of 24 PageID #:8


Summons - Alias Summons                                                                (08/01/18) CCG 0001 B

E-flllng ls now mandatory for documents In civil cases with llmlted exemptions, 'To c-file, you must first
creute an account with an e-flllng service provider. Vislt http;//eflle.llllnoiscourts,gov/scrvlcc-providers.htm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
wwwllllnoiscourts.gov/FAQ/gethelp,asp, or talk with your local circuit clerk'a office.'
                                                                  5/1/2019 10:.04,AM DOROTHY BROWN

Atty. NG. 41535                                            Witness! urrTg

Auy Nana The Vrdolyak Law Group LLC
           Plaintiff
\tty. for:                                                       DORO'T'HY                         of Court-
Address, 100 N, Riverside Plaza Ste 2400
ciy» Chicago                                               Date of Service:
                                                           (To be inserted by officer on copy left with
sate:_ z,, 60606                                           Defendant or other person):
Telephone, 312-482-8200
Primary Ema Jblckley@vrdolyak.com
                rceecd@ wdol-ya .Coro




              Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                           ·           cookcountyclerkofcourt.org
                                                    go 2 of J3
     Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 15 of 24 PageID #:8




       CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                    ('s,
        Richard.J Daley Center                             Domestic Relations Division
        50 W Washington                                    Richard J Daley Center
        Chicago, IL 60602                                  50 W Washington, Rm 802
<.      District 2 - Skokie                                Chicago, IL 60602
        5600 Old Orchard Rd                                Hours: 8:30 am - 4;30 pm
        Skokie, IL 60077                            ry
                                                     .,    Civil Appeals
'./     District 3 - Rolling Mcadows                       Richard J Daley Center
        2121 Euclid                                        50 W Washington, Rm 801
        Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                           Hours: 8:30 am » 4:30 pr
Co      District 4 - Maywood
        1500 Maybrook Ave                           c      Criminal Department
        Maywood, IL 60153                                  Richard J Daley Center
                                                           50 W Washington, Rm 1006
<?      District 5 - Bridgeview                            Chicago, IL 60602
        10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
        Bridgeview IL 60455
                                                   ("      County Division
G
                                                    2
 .      District 6 - Markham                               Richard J Daley Center
        16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
        Markham, IL 60428                                  Chicago, IL 60602
,)      Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
        555 W Harrison                             O       Probate Division
        Chicago, IL 60607                                  Richard J Daley Center
o       Juvenile Center Building                           50 W Washington, Rm 1202
        2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
        Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
o       Criminal Court Building                    c       Law Division
        2650 S California Ave, Rm 526                      Richard J Daley Center
        Chicago, IL 60608                                  50 W Washington, Rm 801
                                                           Chicago, 1L 60602
Daley Center Divisions/Departments                         Hours: 8;30 am - 4130 pm
       Civil Division
                                                   #
                                                   .2      Traffic Division
       Richard J Daley Center                              Richard J Daly Center
       50 \W Washington, Rm 601                            50 \W Washington, Lower Level
      Chicago, IL 60602                                    Chicago, IL 60602
       Hours: 8:30 am - 4:30 pm                            Hours: 8:30 am - 4:30 pm
       Chancery Division
       Richard J Daley Center      s,
       50 W Washington, Rm 802
       Chicago, IL 60602
       Hours: 830 am - 4:30 pm

               Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                 cookcountyclerkofcourt.org
                                            Pagu 3 of 3
        Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 16 of 24 PageID #:8




     Civil Actlon Cover Sheet - Case Initiation                                                 (05/27/16)' CCL 0520

                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                            COUNTY DEPARTMENT, LAW DIVISION
co   MACHINE TOOL BIDS LL.C
co

~
g
G
g                                              v.
co
N
     CRST INTERNATIONAL, INC., CRST MALONE, INC., and                                                        2019L005188
                                                                                                     No,                                               _
     NATIONWIDE EQUIPMENT TRANSPORTATION INC.

         CIVIL ACTION COVER SHEET - CASE INITIATION
                                                                                                       FILED
     A Civil Action Cover Sheet - Case Initiation shall be filed with the
                                                                                                       5/13/2019 5:41 PM
     complaint in all civil actions, 'The information contained herein
                                                                                                       DOROTHY BROWN
     is for administrative purposes only and cannot be introduced into
                                                                                                       CIRCUIT CLERK
     evidence. Please check the box In front of the appropriate case                                   COOK COUNTY, IL
     type which best characterizes your actlon. Only one (1) case type                                 20 19L.005188
     may be checked with this cover sheet.
     Jury Demand ] Yes ] No

     PERSONAL, INJURY/WRONGFUL, DEATH
     CASE TYPES:                                                                                                    (FILE STAMP)

        Cl 027 Motor Vehicle
                                                                                 COMMERCIAL, LITIGATION
         7 040 Medical Malpractice
                                                                                 CASE TYPES:
         CT 047 Asbestos
                                                                                    [] 002 Breach of' Contract
         C7 048 Dram Shop
                                                                                    D] 070 Professional Malpractice
         7 049 Product Liability
                                                                                           (other than legal or medical)
         Cl051 Construction Injuries
                                                                                         ]071 Fraud (other than legal or medical)
                  (including Structural Work Act, Road
                                                                                         Cl 072 Consumer Fraud
                  Construction Injuries Act and negligence)
                                                                                         D] 073 Breach of Warranty
         CJ 052   Railroad/FELA
                                                                                         (X0 074 Statutory Action
         053      Pedlatrlc Lead Exposure
                                                                                                 (Please specify below.)
         CI061    Other Personal Injury/Wrongful Death
                                                                                         D075 Ocher Commercial Litigation
         D] 063   Intentional Tort
                                                                                                (Please specify below.)
         I 064 Miscellaneous Statutory Action
                                                                                         2 076 Retaliatory Discharge
                (Please Specify Below")
         Cl 065 Premises Liability
         2 078 Fen-phen/Redux Litigation                                         OTHER ACTIONS
         Cl 199 Silicone Implant                                                 CASE TYPES:
                                                                                         062 Property Damage
     TAX & MISCELLANEOUS REMEDIES                                                        Cl 066 Legal Malpractice
     CASE TYPES:                                                                         ] 077 Libel/Slander
         I 007 Confessions of Judgment                                                   7 079 Peridon for Qualified Orders
         CJ 008 Replevin                                                             ] 084 Petition to Issue Subpoena
         CT 009 Tax                                                                  ]100 Petition for Discovery
         Cl 015 Condemnation                                                     •• 49 U.$.G. 5 14706
         017 Detinue
         ] 029 Unemployment Compensation
         D031 Foreign Transcript                                                 Primary Email; _@jdagostlno@gct.law
         (7 036 Administrative ILcviqw
         C7085 Peri:le     t6    :gh                                            Secondary Email: !9@6t@9tho!--
         7099        Ocher 5xfaqk)]gy
                                                                                Tertiary Email; @prlor@get.law
     [y, vmpvys                                                                      haw-wsa»
             (Pro Sc:)

                                r! id are agree to the terms of the Clerk' Office Electronic Notice Policy and choose to opt in to electronic notlce
                                fr] tpjs casgt this gtgllddpSS{ ------
                                 BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                           [hge I of 1
              Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 17 of 24 PageID #:8
Return Date: No return date scheduled
learing Date: No hearing scheduled
Courtroom Number: No hearing scheduled
.0cation: No hearing scheduled


              32748:JMS                                                                    Attorney No. 41535
                                                                                                    FILED
                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         5/1/2019 10.04 AM
                                   MUNICIPAL DEPARTMENT, SIXTH DISTRICT                            DOROTHY BROWN
                                                                                                    CIRCUIT CLERK
                                                                                                    COOK COUNTY, IL

              SALAH DAOUDI,                                     )
                                                                )    No, 2019L066023
              Plaintiff,                                        )
                                                                )
              vs.                                               )
                                                                )    Amount: In Excess of Fifty Thousand
                                                                )    Dollars ($50,000.00) plus costs of this
                                                                )    suit
              BCP TRANSPORTATION, INC. a foreign                )
              corporation, and THOMAS PORTER,                   )
                                                                )
                                                                )
              Defendants.                                       )    Return Date:
                                                                )

                                                       COMPLAINT

                     NOW COMES the Plaintiff, SALAH DAOUDI, by and through his attorneys, THE

             VRDOLYAK LAW GROUP, LLC, and complaining of the Defendants, BCP

            TRANSPORTATION, INC., a foreign corporation, and THOMAS PORTER, states as follows:

                            COUNT I-SALAH DAOUDI v. BCP TRANSPORTATION, INC.

                     1.      That on or about May 3, 2017 and at all relevant times herein, the Defendant,

            BCP TRANSPORTATION, INC., was a foreign corporation organized and licensed to do

            business and existing under the laws of the State of Illinois.

                     2.      That aforesaid time and place, an employee and/or authorized and/or ostensible

            agent of the Defendant, BCP TRANSPORTATION, INC., operated, controlled and drove a

            motor vehicle, traveling westbound on South Street, attempting to turn right onto Oak Park
Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 18 of 24 PageID #:8




Avenue, in Tinley Park, Illinois.

           3.   That at the aforesaid time and place, and at all relevant times herein, the

Defendant, BCP TRANSPORTATION, INC., owned and maintained said motor vehicle then

and there operated, controlled and driven by said employee and/or authorized and/or ostensible

agent of the Defendant, THOMAS PORTER.

           4.   That at the aforesaid time and place, and at all relevant times herein, said

employee and/or ostensible agent of the Defendant, THOMAS PORTER, operated, controlled

and drove said motor vehicle with the knowledge, consent and express and/or implied permission

of the Defendant, BCP TRANSPORT A Tl ON, INC.

           5.   That at the aforesaid time and place, and all relevant times herein, said employee

and/or authorized and/or ostensible agent of the Defendant, THOMAS PORTER, operated,

controlled and drove said motor vehicle within the pennission of the Defendant, BCP

TRANSPORTATION, INC.

       6.       That at the aforesaid time and place, and at all relevant times herein, the

Defendant, BCP TRANSPORTATION, INC., had a right of control over said employee and/or

authorized and/or ostensible agent, THOMAS PORTER, in the operation of the aforesaid motor

vehicle.

           7.   That at the aforesaid time and place, and at all relevant times herein, said

employee and/or authorized agent of the Defendant, THOMAS PORTER, was conducting

himself in such a manner as to cause members of the general public, including the Plaintiff,

SA LAH DAOUDI, to believe that he was an employee and/or authorized agent of the Defendant,

BCP TRANSPORTATION, INC.


                                                  2
 Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 19 of 24 PageID #:8




           8.    That at the aforesaid time and place, the Plaintiff, SALAH DAOUDI, operated

and controlled a motor vehicle, traveling in a westbound direction on South Street, attempting to

make a right turn onto northbound Oak Park A venue, Illinois.

           9.    That at the aforesaid time and place, the Defendant, BCP TRANSPORTATION,

INC,, as owner and principal through its agent, said employee and/or ostensible agent, THOMAS

PORTER, did then and there drive said motor vehicle into a violent collision with the aforesaid

motor vehicle then and there driven by the Plaintiff, SALAH DAOUDI,

           10.   That at all relevant times herein, the Plaintiff was in the exercise of all due care

and caution for his own safety and the safety of others; that care being commensurate with his

age, intellect and mental capacity and with the physical circumstances existent at such time and

place.

           11.   That the aforesaid time and place, the Defendant, BCP TRANSPORTATION,

INC., as owner and principal through its agent, said employee and/or authorized and/or

ostensible agent, THOMAS PORTER, owed a duty to the Plaintiff, SALAH DAOUDI, and to

the public generally to exercise due and proper care and caution in the operation of said motor

vehicle.

           12.   That at the aforesaid time and place, the Defendant, BCP TRANSPORTATION,

INC., as owner and principal through its agent, said employee and/or authorized and/or

ostensible agent, THOMAS PORTER, breached the aforesaid duty to the Plaintiff, SALAH

DAOUDI, through one or more of the following acts and /or omissions:

         (a)     operated, controlled and drove said motor vehicle into collision with Plaintiffs
                 vehicle, which was the proximate cause of the injuries to the Plaintiff;

         (b)     failed to keep said motor vehicle under proper and sufficient control;

                                                    3
 Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 20 of 24 PageID #:8




          (c)   operated, controlled and drove said motor vehicle so that as a direct and
                proximate result thereof, Plaintiff was injured; vehicle code violation don't
                force to turn right from the right lane 11-801 of MVC

          (d)   operated, controlled and drove said motor vehicle without keeping a proper and
                sufficient lookout;

          (e)   failed to decrease speed so as to avoid colliding with Plaintiff, in violation of
                625 ILCS 5/11-601;

          (f)   failed to yield the right-of-way to plaintiff's vehicle in violation of 625 ILCS
                5/11-901;

          13.   As a direct and proximate result of one or more of the aforesaid negligent and

careless acts and/or omissions of the Defendant, BCP TRANSPORTATION, INC., the Plaintiff,

SALAH DAOUDI, suffered injuries and damages, of a personal, pecuniary and permanent

nature.

          WHEREFORE, the Plaintiff, SALAH DAOUDI, demands judgment against the

Defendant, BCP TRANSPORTATION, INC., for a sum in excess of FIFTY THOUSAND

($50,000.00) DOLLARS, plus costs of this suit.

                COUNT II -SALAH DAOUDI vs. THOMAS PORTER

          1.    That on or about May 3,2017 and at all relevant times herein, the Defendant,

THOMAS PORTER, maintained, drove and controlled a motor vehicle, traveling westbound on

South Street, attempting to turn right onto Oak Park A venue, in Tinley Park, Illinois.

          2.    That at the aforesaid time, and at all relevant times herein the Plaintiff, SALAH

DAOUDI, maintained and controlled a motor vehicle, traveling in a westbound direction on

South Street, attempting to make a right turn onto northbound Oak Park Avenue, Illinois.

          3.    That at the aforesaid time and place, and at all relevant times herein, the


                                                  4
 Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 21 of 24 PageID #:8




Defendant did then and there drive his motor vehicle into a violent collision with the vehicle

Plaintiff was in.

         4.     That at all relevant times herein, the Plaintiff was in the exercise of all due care

and caution for his own safety and the safety of others; that care being commensurate with his

age, intellect and mental capacity and with the physical circumstances existent at such time and

place.

         5.     At the aforesaid time and place and at all relevant times herein, the Defendant

owed a duty to the Plaintiff, and to the public generally, to exercise due and proper care and

caution in the operation of the said motor vehicle.

         6.     That at the aforesaid time and place and all relevant times herein, the Defendant

breached the aforesaid duty to the Plaintiff through one or more of the following negligent and

careless acts and/or omissions:

         (a)    operated, controlled and drove said motor vehicle into collision with Plaintiff's
                vehicle, which was the proximate cause of the injuries to the Plaintiff;

         (b)    failed to keep said motor vehicle under proper and sufficient control;

         (c)    operated, controlled and drove said motor vehicle so that as a direct and
                proximate result thereof, Plaintiff was injured;

         (d)    operated, controlled and drove said motor vehicle without keeping a proper and
                sufficient lookout;


         (e)    failed to decrease speed so as to avoid colliding with Plaintiff, in violation of
                625 ILCS 5/11-601;

         (f)    failed to yield the right-of-way to plaintiff's vehicle in violation of 625 ILCS
                5/11-901; same one as count 1

         7,    Asa direct and proximate result of one or more of the aforesaid negligent and


                                                   5
 Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 22 of 24 PageID #:8




careless acts and/or omissions of the Defendant, THOMAS PORTER, the Plaintiff, SALAH

DAOUDI, suffered injuries and damages of a personal, pecuniary and permanent nature.

       WHEREFORE, the Plaintiff, SALAH DAOUDI, demands judgment against the

Defendant, THOMAS PORTER, for a sum in excess of FIFTY THOUSAND ($50,000.00)

DOLLARS, plus costs of this suit.




THE VRDOLYAK LAW GROUP, LLC
Attorney for Plaintiff
I 00 N. Riverside Plaza, Suite 2400
Chicago, IL 60606
312-482-8200




                                             6
Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 23 of 24 PageID #:8
Case: 1:19-cv-04072 Document #: 1-1 Filed: 06/18/19 Page 24 of 24 PageID #:8




                                \
